Citation Nr: 1519647	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to service connection for bladder cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

B.H.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1974. 

The RO has determined that the Veteran is incompetent to handle the disbursement of VA funds.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2011, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, North Little Rock, Arkansas, and Louisville, Kentucky, respectively.  The Veteran's claims file is under the jurisdiction of the VA RO in North Little Rock, Arkansas.

Although the Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015, the Veteran's wife, B.H., provided testimony on his behalf.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Diabetes Mellitus, type II

The Veteran contends that service connection for diabetes mellitus is warranted on a presumptive basis.  He alleges that he was exposed to Agent Orange during active duty service.  In various statements, and in the March 2015 hearing before the Board, the Veteran, his wife, and his mother have stated that the Veteran was physically on the landmass of Vietnam during his military service.  In an April 2010 statement, the Veteran reported that he left the ship to which he was assigned, and boarded a chopper to make a telephone call.  In a May 2010 statement, he indicated that he was stationed aboard the U.S.S. NEW ORLEANS and the U.S.S. NASHVILLE in 1972 and 1973.  In a May 2013 statement, the Veteran's mother reported that the Veteran was flown off his ship to Vietnam by a helicopter to make a brief telephone call to her, and that she recalled the Veteran telling her this during the telephone call.  During the March 2015 hearing before the Board, the Veteran's wife testified that the Veteran was stationed onboard the U.S.S. JUNEAU, and that members from the Veteran's unit traveled to Vietnam.  In support of this statement, she submitted records indicating that members of the 33RD MAU, BLT 2/4 AND HMM-165 went to Phu Bai and then Danang to discuss evacuation plans.  The members who physically went to Danang were not identified.

The Veteran's service personnel records (SPRs) do not confirm that he stepped foot in Vietnam, and the National Personnel Records Center (NPRC) was unable to locate conclusive proof of in-country service.  The Veteran's SPRs merely state that the Veteran participated as a member of TG 79.5 (ARG-B) in the contiguous waters of the Republic of Vietnam from August 24, 1972 to October 7, 1972.  The SPRs do not state the ship to which the Veteran was assigned or otherwise confirm that the Veteran had in-country service in Vietnam.  

The Board believes that additional development should be undertaken to determine the likelihood that the Veteran stepped foot in Vietnam, as he contends.  In that regard, the RO should obtain the Veteran's unit records from the period of August 24, 1972 to October 7, 1972, and review those records for any indication confirming the Veteran's reports that he went in-country.  If the unit records do not confirm in-country service, the RO should assess which ship the Veteran served aboard during the time period from August 24, 1972 to October 7, 1972, and request the deck logs from that ship.  

II.  Peripheral Neuropathy of the Bilateral Lower Extremities

The issue of entitlement to service connection for peripheral neuropathy of the bilateral extremities, to include as secondary to diabetes mellitus, type II, is inextricably intertwined with the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

III.  Bilateral Hearing Loss

During the March 2015 hearing before the Board, the Veteran's wife requested that the Veteran be afforded a new VA examination to assess the severity of his bilateral hearing loss, with the caveat that she be permitted to be present during the examination to assist the Veteran in understanding the directions for the audiological testing.  By way of history, the Veteran was most recently afforded a VA audiological examination in July 2014; however, due to the severity of the Veteran's dementia, the examiner was unable to conduct the audiological testing.  The Veteran's wife explained that, if she were permitted to be present during a new examination, she could explain the instructions for the testing to the Veteran in a way that might elicit accurate test results.  The Board finds this request to be reasonable, provided that the wife's assistance does not interfere with the accuracy of the testing.  Accordingly, the Veteran should be provided with a new VA audiological examination, and the examiner should permit the Veteran's wife to be present during the testing for the purpose of explaining the instructions of the audiological examination only.  


IV.  Bladder Cancer

The claim for entitlement to service connection for bladder cancer is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Veteran's claim of entitlement to service connection for bladder cancer was denied by the RO in a May 2014 rating decision.  In October 2014, the Veteran filed a notice of disagreement to the denial of his claim for service connection for bladder cancer.  As the RO has not yet issued a statement of the case with regard to his October 2014 notice of disagreement, the RO must provide a statement of the case on that issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate federal records repository and request unit records corresponding to the Veteran's service unit for the period of August 24, 1972 to October 7, 1972.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Thereafter, request copies of the deck logs for the ship(s) to which the Veteran was assigned during the period of August 24, 1972 to October 7, 1972.  All requests and responses, positive and negative, must be documented in the claims file.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The Veteran's wife should be permitted to be present for the audiological testing, and allowed to assist the Veteran by explaining the instructions for the audiological testing so that he may better understand what he is expected to do during the testing.  The examiner is advised that the Veteran's wife may not participate in the testing in any way which may skew the results of the testing.  If her assistance interferes with the accuracy of the testing, the examiner must so state in the examination report.

The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty. 

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to service connection for bladder cancer denied in a May 2014 rating decision to which a notice of disagreement was received in October 2014.  38 C.F.R. § 19.26 (2014).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  After completing the above and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims on appeal.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




